  Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.1 Page 1 of 27



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


 MARK MARKHAM, individually and on behalf of
 all others similarly situated,                          Civil Action No.: 19-cv-00232

                               Plaintiff,                CLASS ACTION COMPLAINT

        v.                                               JURY TRIAL DEMANDED

 NATIONAL GEOGRAPHIC PARTNERS, LLC,

                               Defendant.


       Plaintiff Mark Markham (“Plaintiff”), individually and on behalf of himself and all others

similarly situated, by and through his attorneys, makes the following allegations pursuant to the

investigation of his counsel and based upon information and belief, except as to allegations

specifically pertaining to himself and his counsel, which are based on personal knowledge.

                                       INTRODUCTION

       1.       Between March 26, 2016 and July 30, 2016, Defendant National Geographic

Partners, LLC (“National Geographic”) rented, exchanged, and/or otherwise disclosed personal

information about Plaintiff Mark Markham’s National Geographic magazine subscription to data

aggregators, data appenders, data cooperatives, and list brokers, among others, which in turn

disclosed his information to aggressive advertisers, political organizations, and non-profit

companies. As a result, Mr. Markham has received a barrage of unwanted junk mail. By

renting, exchanging, and/or otherwise disclosing Mr. Markham’s Personal Reading Information

(defined below) between March 26, 2016 and July 30, 2016, National Geographic violated

Michigan’s Preservation of Personal Privacy Act, H.B. 5331, 84th Leg. Reg. Sess., P.A. No. 378,

§§ 1-4 (Mich. 1988), id. § 5, added by H.B. 4694, 85th Leg. Reg. Sess., P.A. No. 206, § 1 (Mich.
    Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.2 Page 2 of 27



1989) (the “PPPA”). 1

       2.        Documented evidence confirms these facts. For example, National Geographic,

through a list broker, Specialists Marketing Services, Inc. (“SMS”), offers to provide renters

access to the Personal Reading Information of 1,016,555 active subscribers from the “National

Geographic Magazine Member/Subscribers” mailing list at a base price of “$105/M [per

thousand],” (i.e., 10.5 cents apiece).




1
  In May 2016, the Michigan legislature amended the PPPA. See S.B. 490, 98th Leg., Reg. Sess.,
P.A. No. 92 (Mich. 2016) (codified at M.C.L. § 445.1711, et seq.). The May 2016 amendment to
the PPPA, which became effective on July 31, 2016, does not apply retroactively to claims that
accrued prior to its July 31, 2016 effective date. See Boelter v. Hearst Commc’ns, Inc., 192 F.
Supp. 3d 427, 439-41 (S.D.N.Y. 2016) (holding that “the amendment to the [PP]PA does not
apply to Plaintiffs’ claims, and the Court will assess the sufficiency of those claims under the law
as it was when Plaintiffs’ claims accrued.”) (citing Landgraf v. USI Film Prods., 511 U.S. 224,
286 (1994)). Because the claims alleged herein accrued, and thus vested, prior to the July 31,
2016 effective date of the amended version of the PPPA, the pre-amendment version of the
PPPA applies in this case. See Horton v. GameStop, Corp., No. 18-cv-00596-GJQ-PJG, Dkt. 18
at 3-5 (W.D. Mich. 2018).


                                                 2
  Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.3 Page 3 of 27




See Complaint Ex. B.

                                      3
  Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.4 Page 4 of 27



       3.       Renters are able to access the Personal Reading Information of National

Geographic subscribers based on, but not limited to, “product affinities,” “gender,” and whether

they are “paid.” Id.

       4.       National Geographic, through SMS, also offers access to its “Enhanced

Masterfile” list at the same base rate of “$105/M.”




See Complaint Ex. C. The “Enhanced Masterfile” list is “enhanced with rich lifestyle,

                                                4
  Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.5 Page 5 of 27



demographic, ethnic and purchasing behavior data,” such as whether the subscriber is a

“Republican” or a “Democrat,” “Income,” and “Ethnic.” Id.

       5.       National Geographic, through SMS, also offers to provide renters access to the

Personal Reading Information of 150,333 book buyers from the “National Geographic Book

Buyers” list at the same base rate of “$105/M.”




See Complaint Ex. D. According to the listing, National Geographic book buyers are “affluent,

                                                  5
  Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.6 Page 6 of 27



well educated consumers … and are a perfect fit for … gift catalogs [and] fundraising.” Id.

       6.       By renting, exchanging, or otherwise disclosing the Personal Reading

Information of its Michigan-based subscribers between March 26, 2016 and July 30, 2016,

National Geographic violated the PPPA. Subsection 2 of the PPPA provides:

               [A] person, or an employee or agent of the person, engaged in the
               business of selling at retail, renting, or lending books or other
               written materials ... shall not disclose to any person, other than the
               customer, a record or information concerning the purchase ... of
               those materials by a customer that indicates the identity of the
               customer.

PPPA § 2.

       7.       Accordingly, Plaintiff brings this Class Action Complaint against National

Geographic for its intentional and unlawful disclosure of its customers’ Personal Reading

Information in violation of the PPPA, and for unjust enrichment.

                                   NATURE OF THE CASE

       8.       To supplement its revenues, National Geographic rents, exchanges, or otherwise

discloses its customers’ personal information—including their full names, titles of magazines

subscribed to, and home addresses (collectively “Personal Reading Information”), as well as

myriad other personal, lifestyle, and demographic information such as gender, age, ethnicity,

income, religion, parental status, and political affiliation—to data aggregators, data appenders,

data cooperatives, and other third parties without the written consent of its customers.

       9.       By renting, exchanging, or otherwise disclosing – rather than selling – its

customers’ Personal Reading Information, National Geographic is able to disclose the

information time and time again to countless third parties.

       10.      National Geographic’s disclosure of Personal Reading Information, and other

personal, demographic, and lifestyle information is not only unlawful, but also dangerous


                                                 6
  Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.7 Page 7 of 27



because it allows for the targeting of particularly vulnerable members of society. In fact, almost

any organization can rent a customer list from National Geographic that contains a number of

categories of detailed subscriber information. For example, almost any organization could rent a

list with the names and addresses of all National Geographic customers who are African-

American, Republican, over the age of 50, and with a net worth of greater than $500,000.

       11.      While National Geographic profits handsomely from the unauthorized rental,

exchange, and/or disclosure of its customers’ Personal Reading Information and other personal

information, it does so at the expense of its customers’ privacy and statutory rights because

National Geographic does not obtain its customers’ written consent prior to disclosing their

Personal Reading Information.

                                            PARTIES

        12.     Plaintiff Mark Markham is a natural person and citizen of the State of Michigan.

Plaintiff Markham is a subscriber to National Geographic magazine, and was a subscriber

between March 26, 2016 and July 30, 2016, as well. National Geographic magazine is published

by National Geographic Partners, LLC. While residing in, a citizen of, and present in Michigan,

Plaintiff Markham purchased his subscription to National Geographic magazine directly from

National Geographic. Prior to and at the time he subscribed to National Geographic, National

Geographic did not notify Plaintiff Markham that it discloses the Personal Reading Information

of its customers, and Plaintiff Markham has never authorized National Geographic to do so.

Furthermore, Plaintiff Markham was never provided any written notice that National Geographic

rents, exchanges, or otherwise discloses its customers’ Personal Reading Information, or any

means of opting out. Since subscribing to National Geographic, and between March 26, 2016

and July 30, 2016, National Geographic disclosed, without consent or prior notice, Plaintiff

Markham’s Personal Reading Information to data aggregators, data appenders, and/or data

                                                 7
  Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.8 Page 8 of 27



cooperatives, who then supplement that information with data from their own files. Moreover,

during that same period, National Geographic rented or exchanged mailing lists containing

Plaintiff Markham’s Personal Reading Information to third parties seeking to contact National

Geographic subscribers, without first obtaining Plaintiff Markham’s written consent or even

giving him prior notice of the rentals, exchanges, and/or other disclosures. Because National

Geographic rented, exchanged, and/or otherwise disclosed his Personal Reading Information,

Plaintiff Markham now receives junk mail from charities and other organizations that do not

offer products or services to consumers. These unwarranted mailings waste Plaintiff Markham’s

time, money, and resources. These harassing junk mailings received by Plaintiff Markham are

attributable to National Geographic’s unauthorized rental, exchange, and/or disclosure of his

Personal Reading Information. Because Plaintiff Markham is entitled by law to privacy in his

Personal Reading Information, and because he paid money for his subscription, National

Geographic’s disclosure of his Personal Reading Information deprived Plaintiff Markham of the

full set of benefits to which he was entitled as a part of his National Geographic subscription,

thereby causing economic harm. Accordingly, what Plaintiff Markham received (a subscription

without statutory privacy protections) was less valuable than what he paid for (a subscription

with accompanying statutory privacy protections), and he would not have been willing to pay as

much, if at all, for his National Geographic subscription had he known that National Geographic

would disclose his Personal Reading Information.

        13.     Defendant National Geographic Partners, LLC is a Delaware limited liability

corporation with its principal place of business at 1145 17th Street NW, Washington, DC 20036.

National Geographic does business throughout Michigan and the entire United States.

                                JURISDICTION AND VENUE

       14.      This Court has subject matter jurisdiction over this civil action pursuant to 28
                                                 8
  Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.9 Page 9 of 27



U.S.C. § 1332(d) because there are more than 100 class members and the aggregate amount in

controversy exceeds $5,000,000, exclusive of interest, fees, and costs, and at least one Class

member is a citizen of a state different from Defendant. This Court has supplemental jurisdiction

over state law claims pursuant to 28 U.S.C. § 1367.

        15.      The Court has personal jurisdiction over National Geographic because Plaintiff’s

claims arose in substantial part from actions and omissions in Michigan, including from

Plaintiff’s purchase of a National Geographic subscription in Michigan, National Geographic’s

direction of such National Geographic subscription into Michigan, and National Geographic’s

failure to obtain Plaintiff’s written consent in Michigan prior to disclosing his Personal Reading

Information, including his residential address in Michigan, to another person, the effects of

which were felt from within Michigan by a citizen and resident of Michigan. Personal

jurisdiction also exists over National Geographic in Michigan because National Geographic

conducts substantial business within Michigan, such that National Geographic has significant,

continuous, and pervasive contacts with the State of Michigan.

        16.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because National

Geographic does substantial business in this District and a substantial part of the events giving

rise to Plaintiff’s claims took place within this judicial District.

                                   FACTUAL BACKGROUND

                         Michigan’s Preservation of Personal Privacy Act

        17.      In 1988, members of the United States Senate warned that records of consumers’

purchases and rentals of audiovisual and publication materials offer “a window into our loves,

likes, and dislikes,” and that “the trail of information generated by every transaction that is now

recorded and stored in sophisticated record-keeping systems is a new, more subtle and pervasive

form of surveillance.” S. Rep. No. 100-599 at 7–8 (1988) (statements of Sens. Simon and Leahy,

                                                   9
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.10 Page 10 of 27



respectively).

       18.        Recognizing the need to further protect its citizens’ privacy rights, Michigan’s

legislature enacted the PPPA “to preserve personal privacy with respect to the purchase, rental, or

borrowing of certain materials,” by prohibiting companies from disclosing certain types of

sensitive consumer information. H.B. No. 5331, 1988 Mich. Legis. Serv. 378 (West).

       19.        Subsection 2 of the PPPA states:

                 [A] person, or an employee or agent of the person, engaged in
                 the business of selling at retail, renting, or lending books or
                 other written materials . . . shall not disclose to any person,
                 other than the customer, a record or information concerning the
                 purchase . . . of those materials by a customer that indicates the
                 identity of the customer.

PPPA § 2 (emphasis added).

       20.        Michigan’s protection of reading information reflects the “gut feeling that

people ought to be able to read books and watch films without the whole world knowing,” and

recognizes that “[b]ooks and films are the intellectual vitamins that fuel the growth of individual

thought. The whole process of intellectual growth is one of privacy—of quiet, and reflection.

This intimate process should be protected from the disruptive intrusion of a roving eye.” S. Rep.

No. 100–599, at 6 (Statement of Rep. McCandless).

       21.        As Senator Patrick Leahy recognized in proposing the Video and Library Privacy

Protection Act (later codified as the Video Privacy Protection Act, 18 U.S.C. § 2710), “[i]n

practical terms our right to privacy protects the choice of movies that we watch with our family in

our own homes. And it protects the selection of books that we choose to read.” 134 Cong. Rec.

S5399 (May 10, 1988).

       22.        Senator Leahy also explained why choices in movies and reading materials are so

private: “These activities are at the core of any definition of personhood. They reveal our likes

                                                  10
    Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.11 Page 11 of 27



and dislikes, our interests and our whims. They say a great deal about our dreams and ambitions,

our fears and our hopes. They reflect our individuality, and they describe us as people.” Id.

        23.     Michigan’s passage of the PPPA also established as a matter of law “that a

person’s choice in reading, music, and video entertainment is a private matter, and not a fit

subject for consideration by gossipy publications, employers, clubs, or anyone else for that

matter.” Privacy: Sales, Rentals of Videos, etc., House Legislative Analysis Section, H.B. No.

5331, Jan. 20, 1989 (attached hereto as Exhibit A).

        24.     Despite the fact that thousands of Michigan residents subscribe to National

Geographic’s publications, National Geographic disregarded its legal responsibility by

systematically violating the PPPA.

      The Personal Information Market: Consumers’ Personal Information Has Real Value

        25.     In 2001, Federal Trade Commission (“FTC”) Commissioner Orson Swindle

remarked that “the digital revolution . . . has given an enormous capacity to the acts of collecting

and transmitting and flowing of information, unlike anything we’ve ever seen in our lifetimes . . .

[and] individuals are concerned about being defined by the existing data on themselves.” 2

        26.     More than a decade later, Commissioner Swindle’s comments ring truer than

ever, as consumer data feeds an information marketplace that supports a $26 billion dollar per

year online advertising industry in the United States. 3



2
 The Information Marketplace: Merging and Exchanging Consumer Data (Mar. 13, 2001), at
8:15-11:16, available at
https://www.ftc.gov/sites/default/files/documents/public_events/information-marketplace-
merging-and-exchanging-consumer-data/transcript.pdf (last visited Mar. 26, 2019).
3
  See Web’s Hot New Commodity: Privacy, WSJ.com (Feb. 28, 2011),
http://online.wsj.com/article/SB10001424052748703529004576160764037920274
.html (last visited Mar. 26, 2019).

                                                 11
    Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.12 Page 12 of 27



        27.      The FTC has also recognized that consumer data possesses inherent monetary

value within the new information marketplace and publicly stated that:

               Most consumers cannot begin to comprehend the types and amount
               of information collected by businesses, or why their information
               may be commercially valuable. Data is currency. The larger the
               data set, the greater potential for analysis—and profit. 4

        28.      In fact, an entire industry exists while companies known as data aggregators

purchase, trade, and collect massive databases of information about consumers. Data

aggregators then profit by selling this “extraordinarily intrusive” information in an open and

largely unregulated market. 5

        29.      The scope of data aggregators’ knowledge about consumers is immense: “If

you are an American adult, the odds are that [they] know[] things like your age, race, sex,

weight, height, marital status, education level, politics, buying habits, household health worries,

vacation dreams—and on and on.” 6

        30.      Further, “[a]s use of the Internet has grown, the data broker industry has already

evolved to take advantage of the increasingly specific pieces of information about consumers

that are now available.” 7


4
  Statement of FTC Commissioner Pamela Jones Harbour (Dec. 7, 2009), at 2, available
at https://www.ftc.gov/sites/default/files/documents/public_statements/remarks-ftc-
exploring-privacy-roundtable/091207privacyroundtable.pdf (last visited Mar. 26, 2019)
(emphasis added).
5
  See Martha C. White, Big Data Knows What You’re Doing Right Now, TIME.com (July 31,
2012), http://moneyland.time.com/2012/07/31/big-data-knows-what-youre-doing-right-now/
(last visited Mar. 26, 2019).
6
 Natasha Singer, You for Sale: Mapping, and Sharing, the Consumer Genome, N.Y. Times (June
16, 2012), available at http://www.nytimes.com/2012/06/17/technology/acxiom-the-quiet-giant-of-
consumer-database-marketing.html (last visited Mar. 26, 2019).
7
 Letter from Senator John D. Rockefeller IV, Chairman, Senate Committee on Commerce,
Science, and Transportation, to Scott E. Howe, Chief Executive Officer, Acxiom (Oct. 9, 2012)
                                                 12
    Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.13 Page 13 of 27



          31.    Recognizing the serious threat the data mining industry poses to consumers’

privacy, on July 25, 2012, the co-Chairmen of the Congressional Bi-Partisan Privacy Caucus

sent a letter to nine major data brokerage companies seeking information on how those

companies collect, store, and sell their massive collections of consumer data. 8

          32.    In their letter, the co-Chairmen recognized that:

                By combining data from numerous offline and online sources, data
                brokers have developed hidden dossiers on every U.S. consumer.
                This large[-]scale aggregation of the personal information of
                hundreds of millions of American citizens raises a number of
                serious privacy concerns. 9

          33.    Data aggregation is especially troublesome when consumer information is sold

to direct-mail advertisers. In addition to causing waste and inconvenience, direct-mail

advertisers often use consumer information to lure unsuspecting consumers into various scams, 10

including fraudulent sweepstakes, charities, and buying clubs. Thus, when companies like

National Geographic share information with data aggregators, data cooperatives, and direct-mail

advertisers, they contribute to the “[v]ast databases of names and personal information” that are

often “sold to thieves by large publicly traded companies,” which “put[s] almost anyone within




available at http://www.commerce.senate.gov/public/?a=Files.Serve&File_id=3bb94703-5ac8-
4157-a97b-a658c3c3061c (last visited Mar. 26, 2019).
8
 See Bipartisan Group of Lawmakers Query Data Brokers About Practices Involving
Consumers’ Personal Information, Website of Senator Ed Markey (July 24, 2012),
http://www.markey.senate.gov/news/press-releases/bipartisan-group-of-lawmakers-query-data-
brokers-about-practices-involving-consumers-personal-information (last visited Mar. 26,
2019).
9
    Id.
10
  See Prize Scams, Federal Trade Commission, http://www.consumer.ftc.gov/articles/0199-prize-
scams (last visited Mar. 26, 2019).


                                                 13
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.14 Page 14 of 27



the reach of fraudulent telemarketers” and other criminals. 11

           34.   Information disclosures like National Geographic’s are particularly dangerous to

the elderly. “Older Americans are perfect telemarketing customers, analysts say, because they

are often at home, rely on delivery services, and are lonely for the companionship that telephone

callers provide.” 12 The FTC notes that “[t]he elderly often are the deliberate targets of

fraudulent telemarketers who take advantage of the fact that many older people have cash

reserves or other assets to spend on seemingly attractive offers.” 13

           35.   Indeed, an entire black market exists while the personal information of

vulnerable elderly Americans is exchanged. Thus, information disclosures like National

Geographic’s are particularly troublesome because of their cascading nature: “Once marked as

receptive to [a specific] type of spam, a consumer is often bombarded with similar fraudulent

offers from a host of scam artists.” 14

           36.   National Geographic is not alone in jeopardizing its subscribers’ privacy and

well-being in exchange for increased revenue: disclosing subscriber information to data

aggregators, data appenders, data cooperatives, direct marketers, and other third parties is a

widespread practice in the publishing industry.



11
   Charles Duhigg, Bilking the Elderly, With a Corporate Assist, N.Y. Times, May 20, 2007,
available at http://www.nytimes.com/2007/05/20/business/20tele.html?pagewanted=all&_r=0
(last visited Mar. 26, 2019).
12
     Id.
13
   Fraud Against Seniors: Hearing before the Senate Special Committee on Aging (August 10,
2000) (prepared statement of the FTC), available at
https://www.ftc.gov/sites/default/files/documents/public_statements/prepared-statement-federal-
trade-commission-fraud-against-seniors/agingtestimony.pdf (last visited Mar. 26, 2019).
14
     See id.


                                                  14
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.15 Page 15 of 27



           37.   Thus, as consumer data has become an ever-more valuable commodity, the data

mining industry has experienced rapid and massive growth. Unfortunately for consumers, this

growth has come at the expense of their most basic privacy rights.

     Consumers Place Monetary Value on their Privacy and Consider Privacy Practices When
                                    Making Purchases

           38.   As the data aggregation and cooperative industry has grown, so too have

consumer concerns regarding the privacy of their personal information.

           39.   A recent survey conducted by Harris Interactive on behalf of TRUSTe, Inc.

showed that 89 percent of consumers polled avoid doing business with companies who they

believe do not protect their privacy online. 15 As a result, 81 percent of smartphone users polled

said that they avoid using smartphone apps that they don’t believe protect their privacy online. 16

           40.   Thus, as consumer privacy concerns grow, consumers are increasingly

incorporating privacy concerns and values into their purchasing decisions and companies viewed

as having weaker privacy protections are forced to offer greater value elsewhere (through better

quality and/or lower prices) than their privacy- protective competitors.

           41.   In fact, consumers’ personal information has become such a valuable

commodity that companies are beginning to offer individuals the opportunity to sell their

personal information themselves. 17



15
   See 2014 TRUSTe US Consumer Confidence Privacy Report, TRUSTe,
http://www.theagitator.net/wp-content/uploads/012714_ConsumerConfidenceReport_US1.pdf
(last visited Mar. 26, 2019).
16
     Id.
17
  See Joshua Brustein, Start-Ups Seek to Help Users Put a Price on Their Personal Data, N.Y.
Times (Feb. 12, 2012), available at http://www.nytimes.com/2012/02/13/technology/start-ups-
aim-to-help-users-put-a-price-on-their-personal-data.html (last visited Mar. 26, 2019).


                                                15
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.16 Page 16 of 27



          42.     These companies’ business models capitalize on a fundamental tenet underlying

the personal information marketplace: consumers recognize the economic value of their private

data. Research shows that consumers are willing to pay a premium to purchase services from

companies that adhere to more stringent policies of protecting their personal data. 18

          43.     Thus, in today’s economy, individuals and businesses alike place a real,

quantifiable value on consumer data and corresponding privacy rights. 19 As such, while a

business offers customers a service that includes statutorily guaranteed privacy protections, yet

fails to honor these guarantees, the customer receives a service of less value than the service paid

for.

     National Geographic Unlawfully Rents, Exchanges, And Discloses Its Customers’ Personal
                                     Reading Information

          44.     National Geographic maintains a vast digital database comprised of its

customers’ Personal Reading Information. National Geographic discloses its customers’

Personal Reading Information to data aggregators and appenders who then supplement that

information with additional sensitive personal information about each National Geographic

customer, including gender, purchasing habits and charitable. (See, e.g., Exhibits B-D).

          45.     National Geographic then rents and/or exchanges its mailing lists—which




18
   See Tsai, Cranor, Acquisti, and Egelman, The Effect of Online Privacy Information on
Purchasing Behavior, 22(2) Information Systems Research 254, 254 (2011); see also European
Network and Information Security Agency, Study on monetising privacy (Feb. 27, 2012),
available at https://www.enisa.europa.eu/activities/identity-and-
trust/library/deliverables/monetising-privacy (last visited Mar. 26, 2019).
19
   See Hann, et al., The Value of Online Information Privacy: An Empirical Investigation (Oct.
2003) at 2, available at
http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.321.6125&rep=rep1&type=pdf (last
visited Aug. 30, 2018) (“The real policy issue is not whether consumers value online privacy. It is
obvious that people value online privacy.”)
                                                 16
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.17 Page 17 of 27



include subscribers’ Personal Reading Information identifying which individuals purchased

which magazines, and can include the sensitive information obtained from data aggregators and

appenders—to other data aggregators and appenders, other consumer-facing businesses, non-

profit organizations seeking to raise awareness and solicit donations, and to political

organizations soliciting donations, votes, and volunteer efforts. (See Exhibits B–D).

       46.      National Geographic also discloses its customers’ Personal Reading Information

to data cooperatives, who in turn, give National Geographic access to their own mailing list

databases.

       47.      As a result of National Geographic’s data compiling and sharing practices,

companies can purchase and/or obtain mailing lists from National Geographic that identify

National Geographic customers by their most intimate details: income, political affiliation,

religious practice, and charitable donations. National Geographic’s disclosure of such sensitive

and personal information puts consumers, especially the more vulnerable members of society, at

risk of serious harm from scammers. For example, National Geographic will rent—to almost

any organization willing to pay for it—a list with the names and addresses of all National

Geographic customers who are African-American, Republican, over the age of 50, and with a

net worth of greater than $500,000.

       48.      National Geographic does not seek its customers’ prior written consent to any of

these disclosures and its customers remain unaware that their Personal Reading Information and

other sensitive personal information is being rented and exchanged on the open market.

       49.      Consumers can sign up for National Geographic subscriptions through

numerous media outlets, including the Internet, telephone, or traditional mail. Regardless of

how the consumer subscribes, National Geographic never requires the individual to read or agree



                                                 17
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.18 Page 18 of 27



to any terms of service, privacy policy, or information-sharing policy. Consequently, National

Geographic uniformly fails to obtain any form of consent from – or even provide effective notice

to – its customers before disclosing their Personal Reading Information.

        50.       As a result, National Geographic disclosed its customers’ Personal Reading

Information – including their reading habits and preferences that can “reveal intimate facts about

our lives, from our political and religious beliefs to our health concerns” 20 – to anybody willing

to pay for it.

        51.       By and through these actions, National Geographic has intentionally disclosed to

third parties its Michigan customers’ Personal Reading Information without consent, in direct

violation of the PPPA.

                                CLASS ACTION ALLEGATIONS

        52.      Plaintiff seeks to represent a class defined as all Michigan residents who, at any

point in time between March 26, 2016 and July 30, 2016, had their Personal Reading Information

disclosed to third parties by National Geographic without consent (the “Class”). Excluded from

the Class is any entity in which Defendant has a controlling interest, and officers or directors of

Defendant.

        53.      Members of the Class are so numerous that their individual joinder herein is

impracticable. On information and belief, members of the Class number in the thousands. The

precise number of Class members and their identities are unknown to Plaintiff at this time but

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through the distribution records of Defendant.




20
  California’s Reader Privacy Act Signed into Law, Electronic Frontier Foundation (Oct. 3,
2011), https://www.eff.org/press/archives/2011/10/03 (last visited Mar. 26, 2019).
                                                  18
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.19 Page 19 of 27



       54.     Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Common legal and factual questions

include, but are not limited to: (a) whether National Geographic is a “retailer or distributor” of

publications (i.e., magazines); (b) whether National Geographic obtained consent before

disclosing to third parties Plaintiff’s and the Class’s Personal Reading Information; (c) whether

National Geographic’s disclosure of Plaintiff’s and the Class’s Personal Reading Information

violated the PPPA; and (d) whether National Geographic’s rental, exchange, and/or disclosure of

Plaintiff’s and the Class’s Personal reading Information constitutes unjust enrichment.

       55.     The claims of the named Plaintiff are typical of the claims of the Class in that the

named Plaintiff and the Class sustained damages as a result of Defendant’s uniform wrongful

conduct, based upon Defendant’s disclosure of Plaintiff’s and the Class’s Personal Reading

Information.

       56.     Plaintiff is an adequate representative of the Class because his interests do not

conflict with the interests of the Class members he seeks to represent, he has retained competent

counsel experienced in prosecuting class actions, and he intends to prosecute this action

vigorously. The interests of Class members will be fairly and adequately protected by Plaintiff

and his counsel.

       57.     The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of Class members. Each individual Class member may lack the

resources to undergo the burden and expense of individual prosecution of the complex and

extensive litigation necessary to establish Defendant’s liability. Individualized litigation

increases the delay and expense to all parties and multiplies the burden on the judicial system

presented by the complex legal and factual issues of this case. Individualized litigation also



                                                 19
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.20 Page 20 of 27



presents a potential for inconsistent or contradictory judgments. In contrast, the class action

device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court on the issue of

Defendant’s liability. Class treatment of the liability issues will ensure that all claims and

claimants are before this Court for consistent adjudication of the liability issues.

                                            COUNT I
                     Violation of the Preservation of Personal Privacy Act
                                           (PPPA § 2)

        58.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        59.     Plaintiff brings this claim individually and on behalf of members of the Class

against Defendant National Geographic.

        60.     As a magazine publisher that sells subscriptions to consumers, National

Geographic is engaged in the business of selling written materials at retail. See PPPA § 2.

        61.     By purchasing a subscription to National Geographic magazine, Plaintiff

purchased written materials directly from National Geographic. See PPPA § 2.

        62.     Because Plaintiff purchased written materials directly from National Geographic,

he is a “customer” within the meaning of the PPPA. See PPPA § 1.

        63.     At various times between March 26, 2016 and July 30, 2016, National

Geographic disclosed Plaintiff’s Personal Reading Information, which identified him as a

National Geographic customer, in at least three ways.

        64.     First, National Geographic disclosed mailing lists containing Plaintiff’s Personal

Reading Information to data aggregators and data appenders, who then supplemented the mailing

lists with additional sensitive information from their own databases, before sending the mailing



                                                 20
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.21 Page 21 of 27



lists back to National Geographic.

       65.      Second, National Geographic disclosed mailing lists containing Plaintiff’s

Personal Reading Information to data cooperatives, who in turn gave National Geographic access

to their own mailing list databases.

       66.      Third, National Geographic rented and/or exchanged its mailing lists containing

Plaintiff’s Personal Reading Information—enhanced with additional information from data

aggregators and appenders—to third parties, including other consumer-facing companies, direct-

mail advertisers, and organizations soliciting monetary contributions, volunteer work, and votes.

       67.      Because the mailing lists included the additional information from the data

aggregators and appenders, the lists were more valuable, and National Geographic was able to

increase its profits gained from the mailing list rentals and/or exchanges.

       68.      By renting, exchanging, or otherwise disclosing its customer lists, between March

26, 2016 and July 30, 2016, National Geographic disclosed to persons other than Plaintiff

records or information concerning his purchase of written materials from National Geographic.

See PPPA § 2.

       69.      The information National Geographic disclosed indicates Plaintiff’s name and

address, as well as the fact that he subscribed National Geographic. Accordingly, the records or

information disclosed by National Geographic indicate Plaintiff’s identity. See PPPA § 2.

       70.      Plaintiff and the members of the Class never consented to National Geographic

disclosing their Personal Reading Information to anyone.

       71.      Worse yet, Plaintiff and the members of the Class did not receive notice before

National Geographic disclosed their Personal Reading Information to third parties.

       72.      On information and belief, National Geographic’s disclosures, between March 26,



                                                 21
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.22 Page 22 of 27



2016 and July 30, 2016, of Plaintiff’s and the Class’s Personal Reading Information were not

made pursuant to a court order, search warrant, or grand jury subpoena.

       73.     National Geographic’s disclosures, between March 26, 2016 and July 30, 2016, of

Plaintiff’s and the Class’s Personal Reading Information were not made to collect payment for

their subscriptions.

       74.     National Geographic’s disclosures, between March 26, 2016 and July 30, 2016, of

Plaintiff’s Personal Reading Information were made to data aggregators, data appenders, data

cooperatives, direct-mail advertisers, and organizations soliciting monetary contributions,

volunteer work, and votes—all in order to increase National Geographic’s revenue.

Accordingly, National Geographic’s disclosures were not made for the exclusive purpose of

marketing goods and services directly to Plaintiff and the members of the Class.

       75.     By disclosing Plaintiff’s Personal Reading Information, between March 26, 2016

and July 30, 2016, National Geographic violated Plaintiff’s and the Class’s statutorily-protected

right to privacy in their reading habits. See PPPA § 2.

       76.     Additionally, because Plaintiff and the members of the Class paid for their

subscriptions to National Geographic’s publications, and National Geographic was obligated to

comply with the PPPA, National Geographic’s unlawful disclosure of Plaintiff’s and the other

Class members’ Personal Reading Information deprived Plaintiff and the Class members of the

full value of their paid-for subscriptions. Because Plaintiff and the other Class members ascribe

monetary value to the privacy of their Personal Reading Information, National Geographic’s

unlawful rental, exchange, and/or other disclosure of their Personal Reading Information caused

them to receive less value than they paid for, thereby causing them economic harm.

       77.     Likewise, because Plaintiff and the other Class members ascribe monetary value



                                                22
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.23 Page 23 of 27



to the privacy of their Personal Reading Information, a magazine publication subscription that

keeps their Personal Reading Information private is more valuable than one that does not.

       78.      Accordingly, had Plaintiff been adequately informed of National Geographic’s

disclosure practices, he would not have been willing to purchase his National Geographic

subscription at the price charged, if at all. Thus, National Geographic’s unlawful disclosures

caused Plaintiff economic harm.

       79.      National Geographic’s disclosure of Plaintiff’s Personal Reading Information to

third parties has also caused an influx of third party print advertisements.

       80.      As a result of National Geographic’s unlawful disclosure of their Personal

Reading Information, Plaintiff and the members of the Class have suffered privacy and economic

injuries. On behalf of himself and the Class, Plaintiff seeks: (1) an injunction requiring

Defendant National Geographic to obtain consent from Michigan customers prior to the

disclosure of their Personal Reading Information as required by the PPPA; (2) actual damages,

including disgorgement, or $5,000.00, whichever is greater, per Class member pursuant to PPPA

§ 5(a); and (3) costs and reasonable attorneys’ fees pursuant to PPPA § 5(b).

                                           COUNT II
                                        Unjust Enrichment

       81.      Plaintiff repeats the allegations contained in the paragraphs above as if fully set

forth herein.

       82.      Plaintiff brings this claim individually and on behalf of the members of the Class

against Defendant National Geographic.

       83.      Plaintiff and the Class members conferred benefits on National Geographic by

providing National Geographic with their Personal Reading Information and paying National

Geographic for their magazine publication subscriptions.

                                                 23
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.24 Page 24 of 27



       84.      National Geographic received and retained the information and money belonging

to Plaintiff and the Class when Plaintiff and the Class subscribed to National Geographic’s

publications.

       85.      Because National Geographic received and processed Plaintiff’s and the Class’s

subscription payments and Personal Reading Information, and because National Geographic has

employees and/or agents handling customer accounts and billing as well as customer data,

National Geographic appreciates or has knowledge of such benefits.

       86.      Under the PPPA, Plaintiff and the Class members were entitled to confidentiality

in their Personal Reading Information as part of their subscriptions.

       87.      Under principles of equity and good conscience, because National Geographic

failed to comply with the PPPA, National Geographic should not be allowed to retain the full

amount of money Plaintiff and the Class paid for their subscriptions or the money it received by

renting, exchanging, and/or otherwise disclosing Plaintiff’s and the Class’s Personal Reading

Information.

       88.      Moreover, National Geographic should not be allowed to retain the monies it

received as a result of renting, exchanging, and/or otherwise disclosing Plaintiff’s and the Class’s

Personal Reading Information.

       89.      Plaintiff and the other Class members have suffered actual damages as a result of

National Geographic’s unlawful conduct in the form of the value Plaintiff and the other Class

members paid for and ascribed to the confidentiality of their Personal Reading Information. This

amount is tangible and will be calculated at trial.

       90.      Additionally, Plaintiff and the Class members have suffered actual damages

inasmuch as National Geographic’s failure to inform them that it would disclose their Personal



                                                 24
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.25 Page 25 of 27



Reading Information caused them to purchase magazine publication subscriptions when they

otherwise would not have.

       91.     Further, a portion of the purchase price of each National Geographic magazine

subscription sold to Plaintiff and the other Class members was intended to ensure the

confidentiality of Plaintiff’s and the other Class members’ Personal Reading Information, as

required by the PPPA. Because Plaintiff and the other Class members were denied services that

they paid for and were entitled to receive—i.e., confidentiality of their Personal Reading

Information—and because Plaintiff and the Class would have commanded a discount to

voluntarily forego those benefits, they incurred actual monetary damages.

       92.     To prevent inequity, National Geographic should return to Plaintiff and the Class

the value they ascribe to confidentiality of their Personal Reading Information and all money

derived from National Geographic’s rental, exchange, and/or other disclosure of Plaintiff’s and

the Class’s Personal Reading Information.

       93.     Accordingly, Plaintiff and the Class members seek an order declaring that

National Geographic’s conduct constitutes unjust enrichment, and awarding Plaintiff and the

Class restitution in an amount to be calculated at trial equal to the amount of money obtained by

National Geographic through its rental, exchange, and/or other disclosure of Plaintiff’s and the

Class’s Personal Reading Information.

                                    PRAYER FOR RELIEF

       94.     WHEREFORE, Plaintiff, individually and on behalf of all others similarly

situated, seeks a judgment against Defendant as follows:

               A.     For an order certifying the Class under Rule 23 of the Federal Rules
                      of Civil Procedure and naming Plaintiff as representative of the Class
                      and Plaintiff’s attorneys as Class Counsel to represent the Class;



                                                25
 Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.26 Page 26 of 27



               B.      For an order declaring that Defendant’s conduct as described herein
                       violates the Preservation of Personal Privacy Act, PPPA;

               C.      For an order finding in favor of Plaintiff and the Class on all counts
                       asserted herein;

               D.      For an award of actual damages or $5,000, whichever is greater, to
                       Plaintiff and each Class member, as provided by the Preservation of
                       Personal Privacy Act, PPPA § 5(a);

               E.      For prejudgment interest on all amounts awarded;

               F.      For an order of restitution and all other forms of equitable monetary
                       relief; and

               G.      For an order awarding Plaintiff and the Class their reasonable
                       attorneys’ fees and expenses and costs of suit.

                                       JURY DEMAND

      Plaintiff demands a trial by jury on all causes of action and issues so triable.




Dated: March 26, 2019                        Respectfully submitted,

                                             MARK MARKHAM,

                                             By:    /s Philip L. Fraietta
                                             One of Plaintiff’s Attorneys

                                             Joseph I. Marchese
                                             jmarchese@bursor.com
                                             Philip L. Fraietta
                                             pfraietta@bursor.com
                                             BURSOR & FISHER, P.A.
                                             888 Seventh Avenue
                                             New York, New York 10019
                                             Tel: 646.837.7150
                                             Fax: 212.989.9163

                                             Frank S. Hedin
                                             fhedin@hedinhall.com
                                             HEDIN HALL LLP
                                             1395 Brickell Avenue, Suite 900

                                                26
Case 1:19-cv-00232-JTN-ESC ECF No. 1 filed 03/26/19 PageID.27 Page 27 of 27



                                  Miami, Florida 33131
                                  Tel: 305.357.2107
                                  Fax: 305.200.8801

                                  Counsel for Plaintiff Mark Markham




                                    27
